Exhibit 10.43

 

EXHIBIT A

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase                 Shares of Common Stock of

 

AVI BioPharma, Inc.

 

THIS STOCK PURCHASE WARRANT CERTIFIES that, for value received,
                     (the “Holder”), is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after July 19, 2005 (the “Initial Exercise Date”) and on or prior to
the close of business on July 19, 2009 (the “Termination Date”) but not
thereafter, to subscribe for and purchase from AVI BioPharma, Inc., a
corporation incorporated in the State of                      (the “Company”),
up to                      shares (the “Warrant Shares”) of Common Stock, no par
value per share, of the Company (the “Common Stock”).  The purchase price of one
share of Common Stock (the “Exercise Price”) under this Warrant shall be $5.00,
subject to adjustment hereunder.  The Exercise Price and the number of Warrant
Shares for which the Warrant is exercisable shall be subject to adjustment as
provided herein. All capitalized terms used but not defined herein shall have
the meanings set forth in that certain Securities Purchase Agreement dated
January 19, 2005 pursuant to which this Warrant was issued.

 

1

--------------------------------------------------------------------------------


 


1.                                       TITLE TO WARRANT.  PRIOR TO THE
TERMINATION DATE AND SUBJECT TO COMPLIANCE WITH APPLICABLE LAWS AND SECTION 7 OF
THIS WARRANT, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE
OR IN PART, AT THE OFFICE OR AGENCY OF THE COMPANY BY THE HOLDER IN PERSON OR BY
DULY AUTHORIZED ATTORNEY, UPON SURRENDER OF THIS WARRANT TOGETHER WITH THE
ASSIGNMENT FORM ANNEXED HERETO PROPERLY ENDORSED.


 


2.                                       AUTHORIZATION OF SHARES.  THE COMPANY
COVENANTS THAT ALL WARRANT SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE
PURCHASE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON EXERCISE OF THE PURCHASE
RIGHTS REPRESENTED BY THIS WARRANT, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES IN RESPECT OF
THE ISSUE THEREOF (OTHER THAN TAXES IN RESPECT OF ANY TRANSFER OCCURRING
CONTEMPORANEOUSLY WITH SUCH ISSUE).


 


3.                                       EXERCISE OF WARRANT.


 

(a)                                  Except as provided in Section 4 herein,
exercise of the purchase rights represented by this Warrant may be made at any
time or times on or after the Initial Exercise Date and on or before the
Termination Date by the surrender of this Warrant and the Notice of Exercise
Form annexed hereto duly executed, at the office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) and upon payment of the Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank, the Holder
shall be entitled to receive a certificate for the number of Warrant Shares so
purchased.  Certificates for shares purchased hereunder shall be delivered to
the Holder within three (3) Trading Days (a day on which the Nasdaq Stock Market
is open for trading) after the date on which this Warrant shall have been
exercised as aforesaid. This Warrant shall be deemed to have been exercised and
such certificate or certificates shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised by payment to the Company of the Exercise Price and
all taxes required to be paid by the Holder, if any, pursuant to Section 5 prior
to the issuance of such shares, have been paid.  In addition to such Holder’s
other available remedies, the Company shall pay to the Holder, in cash, as a
penalty, for each $1,000 of Warrant Shares (based on the closing price of the
Common Stock on the date this Warrant is submitted to the Company for exercise),
$10 per Trading Day (increasing to $20 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day after the fifth
Trading Day until such certificate is delivered.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

2

--------------------------------------------------------------------------------


 


(B)                                 IF THIS WARRANT SHALL HAVE BEEN EXERCISED IN
PART, THE COMPANY SHALL, AT THE TIME OF DELIVERY OF THE CERTIFICATE OR
CERTIFICATES REPRESENTING WARRANT SHARES, DELIVER TO HOLDER A NEW WARRANT
EVIDENCING THE RIGHTS OF HOLDER TO PURCHASE THE UNPURCHASED WARRANT SHARES
CALLED FOR BY THIS WARRANT, WHICH NEW WARRANT SHALL IN ALL OTHER RESPECTS BE
IDENTICAL WITH THIS WARRANT.


 


(C)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN NO EVENT SHALL THE HOLDER BE PERMITTED TO EXERCISE THIS WARRANT FOR
WARRANT SHARES TO THE EXTENT THAT (I) THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY SUCH HOLDER, TOGETHER WITH ANY AFFILIATE (AS DEFINED IN
RULE 405 UNDER THE SECURITIES ACT OF 1933) THEREOF (OTHER THAN WARRANT SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT) PLUS (II) THE NUMBER OF WARRANT SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT, WOULD BE EQUAL TO OR EXCEED 4.9999% OF
THE NUMBER OF SHARES OF COMMON STOCK THEN ISSUED AND OUTSTANDING, INCLUDING
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HELD BY SUCH HOLDER AFTER
APPLICATION OF THIS SECTION 3(C).  AS USED HEREIN, BENEFICIAL OWNERSHIP SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES
PROMULGATED THEREUNDER.  TO THE EXTENT THAT THE LIMITATION CONTAINED IN THIS
SECTION 3(C) APPLIES, THE DETERMINATION OF WHETHER THIS WARRANT IS EXERCISABLE
(IN RELATION TO OTHER SECURITIES OWNED BY THE HOLDER) AND OF WHICH A PORTION OF
THIS WARRANT IS EXERCISABLE SHALL BE IN THE SOLE DISCRETION OF SUCH HOLDER, AND
THE SUBMISSION OF A NOTICE OF EXERCISE SHALL BE DEEMED TO BE SUCH HOLDER’S
DETERMINATION OF WHETHER THIS WARRANT IS EXERCISABLE (IN RELATION TO OTHER
SECURITIES OWNED BY SUCH HOLDER) AND OF WHICH PORTION OF THIS WARRANT IS
EXERCISABLE, IN EACH CASE SUBJECT TO SUCH AGGREGATE PERCENTAGE LIMITATION, AND
THE COMPANY SHALL HAVE NO OBLIGATION TO VERIFY OR CONFIRM THE ACCURACY OF SUCH
DETERMINATION.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO RESTRICT THE RIGHT
OF A HOLDER TO EXERCISE THIS WARRANT INTO WARRANT SHARES AT SUCH TIME AS SUCH
EXERCISE WILL NOT VIOLATE THE PROVISIONS OF THIS SECTION 3(C). THE PROVISIONS OF
THIS SECTION 3(C) MAY BE WAIVED BY THE HOLDER UPON, AT THE ELECTION OF THE
HOLDER, NOT LESS THAN 61 DAYS’ PRIOR NOTICE TO THE COMPANY, AND THE PROVISIONS
OF THIS SECTION 3(C) SHALL CONTINUE TO APPLY UNTIL SUCH 61ST DAY (OR SUCH LATER
DATE, AS DETERMINED BY THE HOLDER, AS MAY BE SPECIFIED IN SUCH NOTICE OF
WAIVER).  NO EXERCISE OF THIS WARRANT IN VIOLATION OF THIS SECTION 3(C) BUT
OTHERWISE IN ACCORDANCE WITH THIS WARRANT SHALL AFFECT THE STATUS OF THE WARRANT
SHARES AS VALIDLY ISSUED, FULLY-PAID AND NONASSESSABLE.

 


4.                                       NO FRACTIONAL SHARES OR SCRIP.  NO
FRACTIONAL SHARES OR SCRIP REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON
THE EXERCISE OF THIS WARRANT.  AS TO ANY FRACTION OF A SHARE WHICH HOLDER WOULD
OTHERWISE BE ENTITLED TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A
CASH ADJUSTMENT IN RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH
FRACTION MULTIPLIED BY THE EXERCISE PRICE.


 


5.                                       CHARGES, TAXES AND EXPENSES.  ISSUANCE
OF CERTIFICATES FOR WARRANT SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER
FOR ANY ISSUE OR TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE
ISSUANCE OF SUCH CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY
THE COMPANY, AND SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME

 

3

--------------------------------------------------------------------------------


 


OF THE HOLDER OR IN SUCH NAME OR NAMES AS MAY BE DIRECTED BY THE HOLDER;
PROVIDED, HOWEVER, THAT IN THE EVENT CERTIFICATES FOR WARRANT SHARES ARE TO BE
ISSUED IN A NAME OTHER THAN THE NAME OF THE HOLDER, THIS WARRANT WHEN
SURRENDERED FOR EXERCISE SHALL BE ACCOMPANIED BY THE ASSIGNMENT FORM ATTACHED
HERETO DULY EXECUTED BY THE HOLDER; AND THE COMPANY MAY REQUIRE, AS A CONDITION
THERETO, THE PAYMENT OF A SUM SUFFICIENT TO REIMBURSE IT FOR ANY TRANSFER TAX
INCIDENTAL THERETO.


 


6.                                       CLOSING OF BOOKS.  THE COMPANY WILL NOT
CLOSE ITS STOCKHOLDER BOOKS OR RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY
EXERCISE OF THIS WARRANT, PURSUANT TO THE TERMS HEREOF.


 


7.                                       TRANSFER, DIVISION AND COMBINATION.


 

(A)                                  SUBJECT TO COMPLIANCE WITH ANY APPLICABLE
SECURITIES LAWS AND THE CONDITIONS SET FORTH IN SECTIONS 1 AND 7(E) HEREOF, THIS
WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON
SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY, TOGETHER WITH
A WRITTEN ASSIGNMENT OF THIS WARRANT SUBSTANTIALLY IN THE FORM ATTACHED HERETO
DULY EXECUTED BY THE HOLDER OR ITS AGENT OR ATTORNEY AND FUNDS SUFFICIENT TO PAY
ANY TRANSFER TAXES PAYABLE UPON THE MAKING OF SUCH TRANSFER.  UPON SUCH
SURRENDER AND, IF REQUIRED, SUCH PAYMENT, THE COMPANY SHALL EXECUTE AND DELIVER
A NEW WARRANT OR WARRANTS IN THE NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE
DENOMINATION OR DENOMINATIONS SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND
SHALL ISSUE TO THE ASSIGNOR A NEW WARRANT EVIDENCING THE PORTION OF THIS WARRANT
NOT SO ASSIGNED, AND THIS WARRANT SHALL PROMPTLY BE CANCELLED.  A WARRANT, IF
PROPERLY ASSIGNED, MAY BE EXERCISED BY A NEW HOLDER FOR THE PURCHASE OF WARRANT
SHARES WITHOUT HAVING A NEW WARRANT ISSUED.

 

(B)                                 THIS WARRANT MAY BE DIVIDED OR COMBINED WITH
OTHER WARRANTS UPON PRESENTATION HEREOF AT THE AFORESAID OFFICE OF THE COMPANY,
TOGETHER WITH A WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS IN WHICH
NEW WARRANTS ARE TO BE ISSUED, SIGNED BY THE HOLDER OR ITS AGENT OR ATTORNEY. 
SUBJECT TO COMPLIANCE WITH SECTION 7(A), AS TO ANY TRANSFER WHICH MAY BE
INVOLVED IN SUCH DIVISION OR COMBINATION, THE COMPANY SHALL EXECUTE AND DELIVER
A NEW WARRANT OR WARRANTS IN EXCHANGE FOR THE WARRANT OR WARRANTS TO BE DIVIDED
OR COMBINED IN ACCORDANCE WITH SUCH NOTICE.

 

(C)                                  THE COMPANY SHALL PREPARE, ISSUE AND
DELIVER AT ITS OWN EXPENSE (OTHER THAN TRANSFER TAXES) THE NEW WARRANT OR
WARRANTS UNDER THIS SECTION 7.

 


(D)                                 THE COMPANY AGREES TO MAINTAIN, AT ITS
AFORESAID OFFICE, BOOKS FOR THE REGISTRATION AND THE REGISTRATION OF TRANSFER OF
THE WARRANTS.


 

 

(e)                                  If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a

 

4

--------------------------------------------------------------------------------


 

condition of allowing such transfer (i) that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company and (iii) that the transferee be an “accredited investor” as defined
in Rule 501(a) promulgated under the Securities Act.

 


8.                                       NO RIGHTS AS SHAREHOLDER UNTIL
EXERCISE.  THIS WARRANT DOES NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR
OTHER RIGHTS AS A SHAREHOLDER OF THE COMPANY PRIOR TO THE EXERCISE HEREOF.  UPON
THE SURRENDER OF THIS WARRANT AND THE PAYMENT OF THE AGGREGATE EXERCISE PRICE
(OR BY MEANS OF A CASHLESS EXERCISE, IF AVAILABLE), THE WARRANT SHARES SO
PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED TO SUCH HOLDER AS THE RECORD OWNER
OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE LATER OF THE DATE OF SUCH
SURRENDER OR PAYMENT.


 


9.                                       LOSS, THEFT, DESTRUCTION OR MUTILATION
OF WARRANT.  THE COMPANY COVENANTS THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE
REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT OR ANY STOCK CERTIFICATE RELATING TO THE WARRANT SHARES, AND IN
CASE OF LOSS, THEFT OR DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY
SATISFACTORY TO IT (WHICH, IN THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE
POSTING OF ANY BOND), AND UPON SURRENDER AND CANCELLATION OF SUCH WARRANT OR
STOCK CERTIFICATE, IF MUTILATED, THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT
OR STOCK CERTIFICATE OF LIKE TENOR AND DATED AS OF SUCH CANCELLATION, IN LIEU OF
SUCH WARRANT OR STOCK CERTIFICATE.


 


10.                                 SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE
LAST OR APPOINTED DAY FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY
RIGHT REQUIRED OR GRANTED HEREIN SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY,
THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT
SUCCEEDING DAY NOT A SATURDAY, SUNDAY OR LEGAL HOLIDAY.


 


11.                                 ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF
WARRANT SHARES.   THE NUMBER AND KIND OF SECURITIES PURCHASABLE UPON THE
EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE SHALL BE SUBJECT TO ADJUSTMENT
FROM TIME TO TIME UPON THE HAPPENING OF ANY OF THE FOLLOWING.  IN CASE THE
COMPANY SHALL (I) PAY A DIVIDEND IN SHARES OF COMMON STOCK OR MAKE A
DISTRIBUTION IN SHARES OF COMMON STOCK TO HOLDERS OF ITS OUTSTANDING COMMON
STOCK, (II) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER
NUMBER OF SHARES, (III) COMBINE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A
SMALLER NUMBER OF SHARES OF COMMON STOCK, OR (IV) ISSUE ANY SHARES OF ITS
CAPITAL STOCK IN A RECLASSIFICATION OF THE COMMON STOCK, THEN THE NUMBER OF
WARRANT SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR
THERETO SHALL BE ADJUSTED SO THAT THE HOLDER SHALL BE ENTITLED TO RECEIVE THE
KIND AND NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH IT
WOULD HAVE OWNED OR HAVE BEEN ENTITLED TO RECEIVE HAD SUCH WARRANT BEEN
EXERCISED IN ADVANCE THEREOF.  UPON EACH SUCH ADJUSTMENT OF THE KIND AND NUMBER
OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH ARE

 

5

--------------------------------------------------------------------------------


 


PURCHASABLE HEREUNDER, THE HOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE THE
NUMBER OF WARRANT SHARES OR OTHER SECURITIES RESULTING FROM SUCH ADJUSTMENT AT
AN EXERCISE PRICE PER WARRANT SHARE OR OTHER SECURITY OBTAINED BY MULTIPLYING
THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER
OF WARRANT SHARES PURCHASABLE PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT AND DIVIDING BY THE NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF
THE COMPANY RESULTING FROM SUCH ADJUSTMENT.  AN ADJUSTMENT MADE PURSUANT TO THIS
PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH
EVENT RETROACTIVE TO THE RECORD DATE, IF ANY, FOR SUCH EVENT.

 


12.                                 REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION OR DISPOSITION OF ASSETS.  IN CASE THE COMPANY SHALL REORGANIZE
ITS CAPITAL, RECLASSIFY ITS CAPITAL STOCK, CONSOLIDATE OR MERGE WITH OR INTO
ANOTHER CORPORATION (WHERE THE COMPANY IS NOT THE SURVIVING CORPORATION OR WHERE
THERE IS A CHANGE IN OR DISTRIBUTION WITH RESPECT TO THE COMMON STOCK OF THE
COMPANY), OR SELL, TRANSFER OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL ITS
PROPERTY, ASSETS OR BUSINESS TO ANOTHER CORPORATION AND, PURSUANT TO THE TERMS
OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION
OF ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION, OR
ANY CASH, SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY OF ANY NATURE
WHATSOEVER (INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR PURCHASE RIGHTS) IN
ADDITION TO OR IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION
(“OTHER PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED TO THE HOLDERS OF
COMMON STOCK OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO
RECEIVE UPON EXERCISE OF THIS WARRANT, THE NUMBER OF SHARES OF COMMON STOCK OF
THE SUCCESSOR OR ACQUIRING CORPORATION OR OF THE COMPANY, IF IT IS THE SURVIVING
CORPORATION, AND OTHER PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH
REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS
BY A HOLDER OF THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS
EXERCISABLE IMMEDIATELY PRIOR TO SUCH EVENT.  IN CASE OF ANY SUCH
REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS, THE SUCCESSOR OR ACQUIRING CORPORATION (IF OTHER THAN THE COMPANY) SHALL
EXPRESSLY ASSUME THE DUE AND PUNCTUAL OBSERVANCE AND PERFORMANCE OF EACH AND
EVERY COVENANT AND CONDITION OF THIS WARRANT TO BE PERFORMED AND OBSERVED BY THE
COMPANY AND ALL THE OBLIGATIONS AND LIABILITIES HEREUNDER, SUBJECT TO SUCH
MODIFICATIONS AS MAY BE DEEMED APPROPRIATE (AS DETERMINED IN GOOD FAITH BY
RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY) IN ORDER TO PROVIDE FOR
ADJUSTMENTS OF WARRANT SHARES FOR WHICH THIS WARRANT IS EXERCISABLE WHICH SHALL
BE AS NEARLY EQUIVALENT AS PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS
SECTION 12.  FOR PURPOSES OF THIS SECTION 12, “COMMON STOCK OF THE SUCCESSOR OR
ACQUIRING CORPORATION” SHALL INCLUDE STOCK OF SUCH CORPORATION OF ANY CLASS
WHICH IS NOT PREFERRED AS TO DIVIDENDS OR ASSETS OVER ANY OTHER CLASS OF STOCK
OF SUCH CORPORATION AND WHICH IS NOT SUBJECT TO REDEMPTION AND SHALL ALSO
INCLUDE ANY EVIDENCES OF INDEBTEDNESS, SHARES OF STOCK OR OTHER SECURITIES WHICH
ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SUCH STOCK, EITHER IMMEDIATELY OR
UPON THE ARRIVAL OF A SPECIFIED DATE OR THE HAPPENING OF A SPECIFIED EVENT AND
ANY WARRANTS OR OTHER RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY SUCH STOCK.  THE
FOREGOING PROVISIONS OF THIS SECTION 12 SHALL SIMILARLY APPLY TO SUCCESSIVE
REORGANIZATIONS, RECLASSIFICATIONS, MERGERS, CONSOLIDATIONS OR DISPOSITION OF
ASSETS.

 

6

--------------------------------------------------------------------------------


 


13.                                 VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE
COMPANY MAY AT ANY TIME DURING THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT
EXERCISE PRICE TO ANY AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY
THE BOARD OF DIRECTORS OF THE COMPANY.


 


14.                                 NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER
OF WARRANT SHARES OR NUMBER OR KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE
UPON THE EXERCISE OF THIS WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN
PROVIDED, THE COMPANY SHALL GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE
SHALL STATE THE NUMBER OF WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY)
PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE OF SUCH
WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING
FORTH A BRIEF STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH
THE COMPUTATION BY WHICH SUCH ADJUSTMENT WAS MADE.


 


15.                                 NOTICE OF CORPORATE ACTION.  IF AT ANY TIME:


 

(a)                                  the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, or any right to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right, or

 

(b)                                 there shall be any capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company or any consolidation or merger of the Company with, or any sale,
transfer or other disposition of all or substantially all the property, assets
or business of the Company to, another corporation or,

 

(c)                                  there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 20 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 20
days’ prior written notice of the date when the same shall take place.  Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up.  Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 17(d).

 

7

--------------------------------------------------------------------------------


 


16.                                 AUTHORIZED SHARES.  THE COMPANY COVENANTS
THAT DURING THE PERIOD THE WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS
AUTHORIZED AND UNISSUED COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE
FOR THE ISSUANCE OF THE WARRANT SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS
UNDER THIS WARRANT.  THE COMPANY FURTHER COVENANTS THAT ITS ISSUANCE OF THIS
WARRANT SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE
DUTY OF EXECUTING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY
CERTIFICATES FOR THE WARRANT SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS
UNDER THIS WARRANT.  THE COMPANY WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE
NECESSARY TO ASSURE THAT SUCH WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN
WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF
THE PRINCIPAL MARKET UPON WHICH THE COMMON STOCK MAY BE LISTED.


 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 


17.                                 MISCELLANEOUS.


 

(A)                                  JURISDICTION.  THIS WARRANT SHALL
CONSTITUTE A CONTRACT UNDER THE LAWS OF MICHIGAN, WITHOUT REGARD TO ITS CONFLICT
OF LAW, PRINCIPLES OR RULES.

 

(B)                                 NONWAIVER AND EXPENSES.  NO COURSE OF
DEALING OR ANY DELAY OR FAILURE TO EXERCISE ANY RIGHT HEREUNDER ON THE PART OF
HOLDER SHALL OPERATE AS A WAIVER OF SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S
RIGHTS, POWERS OR REMEDIES, NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON
THE TERMINATION DATE.  IF THE COMPANY WILLFULLY AND KNOWINGLY FAILS TO COMPLY
WITH ANY PROVISION OF THIS WARRANT, WHICH RESULTS IN ANY MATERIAL DAMAGES TO THE
HOLDER, THE COMPANY SHALL PAY TO HOLDER SUCH AMOUNTS AS SHALL BE SUFFICIENT TO
COVER ANY COSTS AND EXPENSES

 

8

--------------------------------------------------------------------------------


 

INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES, INCLUDING THOSE OF
APPELLATE PROCEEDINGS, INCURRED BY HOLDER IN COLLECTING ANY AMOUNTS DUE PURSUANT
HERETO OR IN OTHERWISE ENFORCING ANY OF ITS RIGHTS, POWERS OR REMEDIES
HEREUNDER.

 

(C)                                  NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(I) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED ON THE SIGNATURE PAGES ATTACHED
HERETO PRIOR TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (II) THE NEXT
TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS
DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER ON THE SIGNATURE PAGES ATTACHED
HERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY
TIME) ON ANY TRADING DAY, (III) THE TRADING DAY FOLLOWING THE DATE OF MAILING,
IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON
ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE
ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET FORTH ON THE
SIGNATURE PAGES ATTACHED HERETO OR TO THE PURCHASE AGREEMENT PURSUANT TO WHICH
THIS WARRANT WAS PURCHASED.

 

(D)                                 LIMITATION OF LIABILITY.  NO PROVISION
HEREOF, IN THE ABSENCE OF ANY AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS
WARRANT OR PURCHASE WARRANT SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR
PRIVILEGES OF HOLDER, SHALL GIVE RISE TO ANY LIABILITY OF HOLDER FOR THE
PURCHASE PRICE OF ANY COMMON STOCK OR AS A STOCKHOLDER OF THE COMPANY, WHETHER
SUCH LIABILITY IS ASSERTED BY THE COMPANY OR BY CREDITORS OF THE COMPANY.

 

(E)                                  REMEDIES.  HOLDER, IN ADDITION TO BEING
ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES,
WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS WARRANT.  THE
COMPANY AGREES THAT MONETARY DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY
LOSS INCURRED BY REASON OF A BREACH BY IT OF THE PROVISIONS OF THIS WARRANT AND
HEREBY AGREES TO WAIVE THE DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.

 


(F)                                    SUCCESSORS AND ASSIGNS.  SUBJECT TO
APPLICABLE SECURITIES LAWS, THIS WARRANT AND THE RIGHTS AND OBLIGATIONS
EVIDENCED HEREBY SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
SUCCESSORS OF THE COMPANY AND THE SUCCESSORS AND PERMITTED ASSIGNS OF HOLDER. 
THE PROVISIONS OF THIS WARRANT ARE INTENDED TO BE FOR THE BENEFIT OF ALL HOLDERS
FROM TIME TO TIME OF THIS WARRANT AND SHALL BE ENFORCEABLE BY ANY SUCH HOLDER OR
HOLDER OF WARRANT SHARES.


 


(G)                                 AMENDMENT.  THIS WARRANT MAY BE MODIFIED OR
AMENDED OR THE PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY
AND THE HOLDER.


 


(H)                                 SEVERABILITY.  WHEREVER POSSIBLE, EACH
PROVISION OF THIS WARRANT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE
AND VALID UNDER APPLICABLE

 

9

--------------------------------------------------------------------------------


 


LAW, BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS
OR THE REMAINING PROVISIONS OF THIS WARRANT.


 


(I)                                     HEADINGS.  THE HEADINGS USED IN THIS
WARRANT ARE FOR THE CONVENIENCE OF REFERENCE ONLY AND SHALL NOT, FOR ANY
PURPOSE, BE DEEMED A PART OF THIS WARRANT.


 

********************

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated:  January 19, 2005

 

 

AVI BIOPHARMA, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:                              AVI BioPharma, Inc.

 

(1)                                  The undersigned hereby elects to purchase
                 Warrant Shares of AVI BioPharma, Inc. pursuant to the terms of
the attached Warrant (only if exercised in full), and tenders herewith payment
of the exercise price in full, together with all applicable transfer taxes, if
any.

 

(2)                                  Payment shall take the form of (check
applicable box) in lawful money of the United States; or

 

(3)                                  Please issue a certificate or certificates
representing said Warrant Shares in the name of the undersigned or in such other
name as is specified below:

 

 

The Warrant Shares shall be delivered to the following:

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

                                                                                      
whose address is
                                                                                                                                             .

 

 

 

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------